Irving Cress filed a petition in the Workmen's Compensation Bureau on September 4th, 1946, claiming that he suffered an inguinal hernia on November 21st, 1945. The employer denied the allegations of fact in the petition. In August, 1946, he suffered a further industrial accident, involving injuries to the groin, back and body. The matter came on for hearing before the deputy commissioner who made a finding as to the earlier injury that petitioner had sustained the burden of proving an inguinal hernia. Our examination of the testimony leads us to the same conclusion. The Bureau also found that the second occurrence in August, *Page 531 
1946, was an exacerbation of the hernia of November, 1945, and awarded compensation therefor. On appeal to the Essex County Court of Common Pleas the determination of the Workmen's Compensation Bureau was affirmed.
We find as a fact that the petitioner sustained an inguinal hernia in November, 1945, and that he met the requirements of the act with relation thereto, and we further find as a fact that the occurrence of August, 1946, was an aggravation or exacerbation of the earlier hernia.
The writ of certiorari is dismissed, with costs.